11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In the matter of the Estate of              * From the County Court at Law
Mildred L. Ethridge, deceased,                of Midland County
                                              Trial Court No. P10778.

No. 11-17-00291-CV                          * October 31, 2019

                                            * Opinion by Stretcher, J.
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J., sitting
                                              by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the orders below. Therefore, in accordance with this court’s
opinion, the orders of the trial court are in all things affirmed. The costs
incurred by reason of this appeal are taxed against Fred D. Davis Jr.